             Case 7:17-cv-01857-LSC Document 61 Filed 02/15/19 Page 1 of 4                    FILED
                                                                                     2019 Feb-15 PM 02:57
                                                                                     U.S. DISTRICT COURT
                                                                                         N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                            WESTERN DIVISION

 RESHAWN ARMSTRONG,                          )
                                             )
 Plaintiff,                                  )
   v.                                        )
                                             )               7:17-cv-1857-LSC
 JEFFERSON B. SESSIONS, et al.,              )
                                             )
         Defendants.
                                             )
                                             )

                       PRIVACY ACT PROTECTIVE ORDER

        For the purpose of protecting the privacy of government employees,

applicants for employment, and former employees, and in accordance with the

provisions and objectives of the Privacy Act of 1974, 5 U.S.C. § 552a (1976), it is

hereby ORDERED pursuant to 5 U.S.C. § 552a(b)(11) and Rule 26(c) of the

Federal Rules of Civil Procedure:

        1.       This Order applies to, governs, and directs the disclosure in the

course of this action, under the Federal Rules of Civil Procedure, of all government

records that are either covered by the Privacy Act or otherwise contain personal

information regarding individuals and which are encompassed by the Federal Rules

requiring disclosure or are reasonably responsive to the parties’ discovery.

However, this Order neither addresses nor overrules any objections to discovery


                                         Page 1 of 4
           Case 7:17-cv-01857-LSC Document 61 Filed 02/15/19 Page 2 of 4




made pursuant to the Federal Rules of Civil Procedure on any basis other than

personal privacy. This Order permits the parties to meet any disclosure and

discovery obligations by disclosing to the parties and their attorneys those files and

documents, or information from those files and documents, relevant to any party’s

claim or defense and proportional to the needs of the case to fulfill those obligations

without requiring the parties to prescreen each document for Privacy Act

objections and present those objections to this Court for a decision regarding

disclosure.

      2.       The records disclosed at any point in this case or the information

obtained from those records may be disclosed by the parties only to the parties,

their attorneys of record, witnesses in this case, court reporters, and the Court.

However, neither the parties nor their attorneys of record shall disclose them or

any information obtained from them to any person unless such disclosure is

reasonably calculated in good faith to aid in the preparation or prosecution of this

litigation. The parties and their attorneys shall ensure that any person to whom

disclosure may be made shall, prior to such disclosure, be informed of the terms of

this Order. The parties and attorneys of record shall advise all persons who are

given access to documents and information pursuant to this order of the terms of

this order and shall have all persons who are given access to documents and



                                      Page 2 of 4
           Case 7:17-cv-01857-LSC Document 61 Filed 02/15/19 Page 3 of 4




information pursuant to this Order, other than the parties, their attorney(s) of

record, members of the attorneys’ staff, witnesses in the case, court reporters and

the Court, sign a copy of this order to acknowledge their familiarity with the terms

of the order and its binding force.

      3.       No person to whom a record covered by this Order is disclosed by the

parties or their counsel shall make a copy of the record unless copying reasonably

promotes the preparation for and trial of this litigation. Neither the parties, their

attorneys, nor any individual to whom they make disclosure shall disclose a record

covered under this Order or any information contained in or derived from such a

record except for the purposes of preparing for and prosecuting this litigation.

      4.       Upon conclusion of this action (including appeals), all records or

copies of records (except copies of documents accepted into evidence) secured

from the parties or their agents and protected by the terms of this Order shall

within a reasonable period either be returned to the originating party or destroyed

by the parties and/or their attorneys.

      5.       Nothing in this Order constitutes any decision by the Court

concerning discovery disputes, the admission into evidence of any specific

document, or liability for payment of any costs of production or reproduction; nor

does the Order constitute a waiver by the parties of their rights to object to the



                                      Page 3 of 4
         Case 7:17-cv-01857-LSC Document 61 Filed 02/15/19 Page 4 of 4




discovery of or admission into evidence of any record or information subject to this

Order. By consenting to this Order, neither party waives any of its positions

respecting either the facts or the law applicable to this litigation.

      DONE and ORDERED on February 15, 2019.




                                                 _____________________________
                                                         L. Scott Coogler
                                                    United States District Judge
                                                                                   195126




                                       Page 4 of 4
